Citation Nr: 1208574	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain/sprain.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2003, the Board remanded the claims for additional development and adjudicative action.  In January 2005, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2005, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the January 2005 Board decision.  That same month, the Court granted the motion.  

In a March 2006 decision, the Board denied the claim for service connection for lumbosacral strain and remanded the claim for service connection for degenerative disc disease of the lumbosacral spine.  In January 2007, the parties filed a joint motion to vacate the portion of the March 2006 decision that denied the claim for service connection for lumbosacral strain.  In January 2008, the Board remanded that claim for additional development and adjudicative action.

In January 2009, both issues were before the Board, and it denied both claims.  In June 2011, the parties filed a joint motion to vacate the January 2009 decision and remand it for the Board to address whether the Veteran was denied due process.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary for several reasons.  Prior to addressing these reasons, the Board will briefly describe the due process concern expressed by the Veteran following the January 2009 Board decision.  

The Board had remanded each claim separately in March 2006 (lumbosacral strain) and January 2008 (degenerative disc disease of the lumbosacral spine) for additional development and adjudicative action.  After the development was completed, the RO issued a supplemental statement of the case (SSOC) on October 28, 2008, wherein it continued to deny both claims for service connection.  On the cover letter, the RO informed the Veteran and his representative that the Veteran had "30 days from the date of this letter to respond."  It noted that if the Veteran did not respond, the Board would "consider what you have already submitted in deciding your appeal."

Under 38 C.F.R. § 20.303 (2011), an extension of the 30-day period for responding to an SSOC may be granted for good cause.  "A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing ...the response to the [SSOC]."  Id.  (Bold added.) 

Thirty days following the October 28, 2008 SSOC was November 28, 2008, the day after Thanksgiving.  On December 1, 2008, which was after the 30-day period had expired, the Veteran, through his representative, sent a request for an extension of time to submit additional evidence.  That request was received at the RO on December 3, 2008.  The regulation provides that the request "must be" made prior to the expiration of the time limit for filing the response to the supplemental statement of the case.  Regardless of the untimely request for an extension, the RO never responded to the Veteran's request for an extension of time, whether to grant or deny, which failure to respond is appealable to the Board.  See 38 C.F.R. § 20.303.  It is upon these facts that the Board finds that a due process concern is raised.  Thus, that is one basis for the current remand.

Additionally, the Board finds that some relevant documents are missing.  First, there appears to be medical records from Dr. Eddie L. Whitehead missing.  When the Veteran first submitted his formal claim for service connection for a low back disorder in January 1999, he indicated he first saw Dr. Whitehead on October 10, 1996.  See VA Form 21-526, Veteran's Application for Compensation or Pension, at Item #s 20A - D.  The earliest record in the claims file from Dr. Whitehead is dated October 21, 1996.  Not only is this medical record dated after the date the Veteran indicated he was first treated by Dr. Whitehead, but the clinical findings in the October 21, 1996, private medical record would indicate that this was not the first time the Veteran had seen Dr. Whitehead.  Thus, an attempt to obtain private medical records from Dr. Whitehead prior to October 21, 1996 (including any form the Veteran may have completed at the time of his first appointment) must be made.

Second, VA obtained records from the Social Security Administration (SSA) in July 2001, as the Veteran had informed VA that he was in receipt of SSA disability benefits.  In reading through the records, there are records missing from these documents.  For example, a copy of the Veteran's application for SSA disability benefits is not in these records.  Such application addresses when the Veteran felt the disability first had its onset and other facts that are relevant to the issues on appeal.  

Also, in one of the SSA documents beginning with "THE DETERMINATION ON THIS CLAIM WAS MADE BY AN AGENCY OF THE STATE AND NOT BY THE INDIVIDUALS OR AGENCIES WHO SUBMITTED REPORTS," there is a notation that this determination "reopens and revises the previous determination[s] of 7/29/97 and 4/28/98."  (Capitals in original.)  Neither the July 1997 nor the April 1998 determinations are in the SSA records, and such documents are potentially relevant to the issues on appeal.  

The Court has recognized that SSA conducts periodic examinations of recipients of SSA disability benefits to determine whether the disability is continuing or has ceased, see 42 U.S.C. § 421(i)(1).  Murincsak v. Derwinski, 2 Vet. App. 363, 371-72 (1992).  The Veteran's disability benefits were granted in 1999, and thus it is possible that there are additional SSA records that have not been associated with the claims file pertaining to the Veteran's low back disability.  This is another basis for the Board finding that another request for additional records to the SSA must be made.

Finally, the Board finds that another VA examination would be helpful in deciding the claims.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide permission for VA to obtain the medical records from Dr. Whitehead from October 10, 1996, to October 21, 1996, including any form the Veteran may have completed the first time he saw Dr. Whitehead.  The Veteran may submit these records himself.

2.  Contact the SSA and request all the records pertaining to the Veteran's claim for disability benefits, including, but not limited to, the application the Veteran submitted in approximately 1997, the July 27, 1997 and April 28, 1998, SSA determination letters, and any documents, including readjudications, dated since March 1999, pertaining to the Veteran's disability benefits.  

3.  Following completion of the above development to the extent possible, schedule the Veteran for a VA examination with an orthopedic spine surgeon or a neurologist to determine whether the Veteran's current low back disorder had its onset or was permanently aggravated during service.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the low back disability.  The examiner is informed of the following facts:

* The Veteran served on active duty from October 1967 to October 1969.

* The 1962 medical records and service treatment records are in a manila envelope near the bottom of the claims file.  The documents have been placed in chronological order, and the documents discussed below have paper clips on them.

* On May 25, 1962, the Veteran sustained a work-related injury when he was lifting "rods" weighing about 150 pounds.  Dr. Sidney Keats examined the Veteran on June 21, 1962, and estimated the Veteran had a disability of "10% of total."  

* On August 28, 1962, Dr. Keats saw the Veteran again and stated that his current examination had the same findings as the June 1962 examination report.  He again estimated the Veteran had a disability of "10% of total."

* An October 1967 Report of Medical Examination shows that clinical evaluation of the spine was normal.  See Item # 38.  The examiner noted that the Veteran had full strength and motion.  See Notes next to Item # 38.

* In the October 1967 Report of Medical History completed by the Veteran at that time, he reported a positive history of recurrent back pain.  See Item # 11.  The Veteran reported having sustained a back injury in 1962.  Id. at Item # 34.  The examiner noted that the Veteran had a history of a back injury but that it was "ND" (Not Disabling).  Id. at Item # 39.

* On November 6, 1967, the Veteran was seen for "back pain, arthritis."  This is the only entry on that date.

* On November 13, 1967, the Veteran reported he injured his back in 1962 and experienced recurrent pain with exercise.  The examiner wrote that the Veteran had an appointment with the orthopedic clinic in four days.  He wrote the Veteran was on "light duty until then."  

* On November 17, 1967, the Veteran was seen at the orthopedic clinic.  He reported he was injured on the job while lifting iron rods, where he felt pain in his groin and right leg.  He stated he was in bed for three weeks and off work for one year.  He reported doing various other jobs (bank mail clerk).  The Veteran reported he now had pain in the low back up and down the spine.  He described feeling sore and stiff.  The pain was not bothered by coughing or sneezing.  Physical examination revealed no muscle spasm of the back, mild limitation of motion of the lumbosacral spine, and positive straight leg raising at 30 degrees in both legs.  Reflexes were equal, and strength was good.  The examiner noted that an x-ray was "WNL" (within normal limits).  

* On November 21, 1967, the Veteran was seen with a chronic history of low back pain.  The examiner noted that the Veteran was normal until the fifth week of basic training and had normal signs and symptoms and that the final physical training test should be waived.

* On November 28, 1967, an examiner wrote there would be no running, marching, physical training, or heavy lifting for two days.

* On December 11, 1967, the examiner wrote the Veteran had been previously seen for chronic low back pain.  He stated the examination now was "WNL" (within normal limits) but because of the history of previous findings, the Veteran would receive a permanent L-3 profile.  The examiner recommended a change in military occupational specialty.

* A December 18, 1967 Physical Profile shows the Veteran was diagnosed with chronic low back pain and would be restricted from crawling, stooping, running, jumping, and prolonged standing or marching.  The box indicating that the above condition was permanent was checked.

* The remainder of the service treatment records does not show treatment for low back pain.

* In the August 1969 Report of Medical Examination completed approximately two months before service discharge, the examiner did not document whether examination of the spine was normal.  But under the "Summary of Defects and Diagnoses," the examiner wrote chronic lumbosacral strain.  See Item # 74.

* In the August 1969 Report of Medical History completed by the Veteran, he reported a positive history of back trouble of any kind.  See Item # 20.  He reported having sustained a back injury in 1962.  Id. at Item # 34.  The examiner noted the Veteran had an L3 profile for chronic low back pain, which had "EPTS" (existed prior to service).  Id. at Item # 39.  (The February 2008 VA examiner thought the line under the low back pain comment in Item # 39 related to the back.  It does not.  The examiner was noting that the Veteran tended to be nervous.)

* An October 1969 "Statement of Medical Condition," shows the Veteran reported there had been no change in his medical condition since the August 1969 Report of Medical Examination.  

* The Board finds as fact that the Veteran did not sustain an injury to his low back during service.  He never reported an in-service low back injury in the service treatment records; rather, he reported pain only and reported a past injury in 1962.  When the Veteran was asked about having been treated in the last five years at service discharge, he reported having sustained an injury in 1962.  The Board finds the failure to report an in-service injury was intentional.  In other words, the Veteran did not report an in-service injury to the low back because he did not have one.

* There are no medical records dated between October 1969 and October 1996 in the claims file (27-year period).

* The evidence shows that the Veteran sustained an on-the-job injury in October 1996.  There are multiple medical records dated after the October 1996 post service injury.  These records are tabbed in green in the file with the applicable dates but not all the medical documents are tabbed.  The Board requests you review all these records as extensively as you can.

* An October 1996 report shows the Veteran underwent an "L Spine" study, which showed small osteophytes, but no fracture or "DDD."

* A December 1996 MRI of the lumbar spine shows the examiner reported that, "Clinical diagnosis is lumbar sprain."  Based upon the MRI, Dr. Mark Bernardy entered an impression of mild central to diffuse herniated nucleus pulposus at L5-S1 with possible S1 root irritation.

* A March 1997 "DHI-HL" of the lumbar spine showed an impression of a transitional 6th lumbar segment with a rudimentary space between L6 and S1.  Mild to moderate discogenic degenerative changes at L4 and L5, as well as L6.  Disc heights were normal.

* A March 1997 private medical record shows that the Veteran was seen for back pain and right leg pain.  The examiner noted that the symptoms "began acutely 3 to 6 months ago."  The examiner noted that a previous history of trauma was elicited and consisted of a job-related injury (which the Board finds relates to the 1962 on-the-job injury).

* An April 1997 lumbar discogram and CT of the lumbar spine showed impressions of a diffusely bulging annulus, an anterior tear, and the L3-L4 and L4-L5 levels were normal.

* A May 1997 private medical record from Dr. Constantine Kokenes describes the fall the Veteran sustained in October 1996.  He stated the Veteran fell while holding boxes on a pallet, and had a brief period of loss of consciousness.  Within one to two hours of the injury, the Veteran's back began tightening.  The pain was mainly across his lower back with some radiation down his legs.

* An April 1998 "Disability Rating" shows that Dr. Christine Indech examined the Veteran at that time.  She determined the Veteran had one degenerative disc with herniation.  Dr. Indech noted that an "accepted impairment for disc herniation is in the area of seven (7%) of the person."  She added that some of the degenerative change "may well have been pre-existing the injury" but noted that it appeared "that the injury aggravated this and probably caused herniation."  She stated that the Veteran had been working this job without complaint prior to this event, which would indicate that something new happened on that occasion.  (Bold in original.)

* At a July 2001 hearing, the Veteran testified that he could not remember if he had seen any doctors between 1969 and 1996 for low back pain.  See Transcript on page 4 ("I could have, I don't recollect.  I could have but I just don't, I just can't swear that I did.  There might be some records there where, [] I went to a doctor for it.  But, I just don't have a recollection.").  

* The February 2008 VA examination report shows that the Veteran reported to the examiner that he remembered being treated by two physicians during that time period, but that the physicians were deceased and their records were not available.  See February 2008 VA examination report on page 4.

* The Veteran had testified at the July 2001 hearing that from 1969 to 1996, he stayed within his service profile in not doing jobs that involved strenuous activity.  He noted that the 1996 injury stemmed from his having to be transferred to a different job because of downsizing in the company, which was when he got hurt.  See Transcript on page 4.

* Dr. Eddie Whitehead has submitted multiple letters throughout the appeal, where he notes the Veteran's 1962 injury and states that the Veteran had another injury in service in 1967.  See March 1998, January 1999, February 1999, March 1999, July 2001, August 2001, and February 2009 letters.  Again, the Board finds as fact that the Veteran did not have an injury in service, but rather experienced low back pain, as described in the service treatment records in detail (none of which address an injury, except the 1962 pre-service injury).  In a July 2001 letter, Dr. Whitehead stated that the Veteran permanently aggravated his back during service.  Dr. Whitehead has subsequently stated that the current low back disability is related to the Veteran's active duty (without addressing the 1962 injury).  See August 2001 and February 2009 letters.

* The Veteran was examined by VA in October 2003 and February 2008 by the same physician.  These examination reports are tabbed on the left in yellow with the applicable date.  The Board requests that you review both reports, as they provide very relevant background information.  The opinion provided in October 2003 was determined to be inadequate, which is why the Board had the Veteran examined a second time.  In the March 2006 remand, the Board ordered an examination and instructed the examiner to conclude the Veteran had a pre-existing low back disability.  The February 2008 VA examiner followed that instruction.  However, in reading the evidence in more detail, the undersigned finds that whether there was a pre-existing back disability is questionable, as the Veteran's spine was found to be clinically normal at entrance.  Thus, there is the possibility that the 1962 injury to the spine had fully healed by the time the Veteran entered service.  This is one of the facts the Board will ask you to address.

The Board has requested that additional records be obtained, so there may be records the Board has not reviewed.  While some relevant facts in this case have been provided above, the Board requests that you review the entire claims file before answering the following questions:

	(a)  In reviewing the 1962 documents in the envelope with the service treatment records, the examiner did not enter a diagnosis.  Based upon the clinical findings provided by the physician, was a diagnosis warranted at that time?  If so, what was the most appropriate diagnosis?  Please provide the facts and/or medical principles upon which your opinion is based.

	(b)  Is it positively certain that the 1962 injury resulted in a chronic condition that was present at the time the Veteran entered service in 1967?

	(c)  Is there evidence that the Veteran has a lumbosacral strain/sprain since 1999 or a residual/progression such as osteoarthritic changes?  Please support your answer with medical principles and evidence in the claims file.

	(d)  If there is evidence of a lumbosacral strain/sprain since 1999 or a residual/ progression such as osteoarthritic changes, when did it first manifest?  Was it prior to service, during service, or following service discharge?  If you can provide a date (i.e., year or approximate time period), that would be helpful, especially if you find the onset after service.  If it pre-existed service, please opine as to whether it is clear and unmistakable (i.e., undebatable) that it pre-existed service.  Please support your answer with medical principles and evidence in the claims file.  

	(e)  If chronic lumbosacral strain/sprain was first manifested prior to service in 1967 and had not resolved by service entrance, in reviewing the evidence of record, is it positively certain that the in-service complaints of back pain were not indicative of a permanent aggravation of the pre-service lumbosacral strain/sprain?  In other words, can you say that it is positively certain the in-service back complaints were not an aggravation of the pre-service condition?  Please support your answer with medical principles and evidence in the claims file.

	(f)  If you find that chronic lumbosacral strain/sprain was permanently aggravated during service, was the increase undebatably due to the natural progress of the disease process?  Please support your answer with medical principles and evidence in the claims file.

	(g)  Is there evidence of degenerative disc disease of the lumbar spine prior to the Veteran's entrance into service in October 1967?  If so, is it undebatable that the Veteran had degenerative disc disease of the lumbar spine prior to service?  If yes, is it undebatable that the disorder was not permanently aggravated during service?  If it was permanently aggravated during service, was the increase undebatably due to the natural progress?

	(h)  Is there evidence during service of degenerative disc disease of the lumbar spine?  

	(i)  Is it at least as likely as not (50 percent probability or higher) that there is a relationship between the post service degenerative disc disease of the lumbar spine and in-service low back complaints?  Please support your answer with medical principles and evidence in the claims file.  

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims for service connection for lumbosacral strain/sprain and degenerative disc disease of the lumbosacral spine with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

